DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 25-39 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 14-16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayter (US 20080288180 A1), hereinafter referred to as Hayter.
Regarding claim 1, Hayter teaches an analyte monitoring system (Fig. 1, analyte monitoring system 100; [0030]) comprising: an analyte sensor (Fig. 1, sensor unit 101, transmitter unit 102) comprising: (i) one or more sensors configured to generate sensor measurements indicative of an analyte level in a first medium (where the first medium is interstitial fluid (Fig. 1, sensor unit 101; [0057])), wherein the sensors include a temperature transducer (Fig. 2, temperature measurement section 203) configured to generate a sensor temperature measurement ([0048]), and the sensor measurements include the sensor temperature measurement ([0048]), and (ii) a transceiver interface (Fig. 2, RF transmitter 206) configured to convey the sensor measurements ([0044]); and a transceiver comprising (Fig. 1, primary receiver unit 104): (i) a sensor interface (Fig. 3, RF receiver 302) configured to receive the sensor measurements conveyed by the analyte sensor ([0044]), and (ii) a processor (Fig. 3, receiver processor 307) configured to adjust the sensor temperature measurement ([0035]; [0051]; [0065]) and calculate an analyte level in a second medium, (where the second medium is blood), using at least the adjusted sensor temperature measurement and one or more of the sensor measurements ((Fig. 5; [0048]; [0062]; [0099]). The primary receiver 104 calculates an analyte level using both the temperature information and sensor information by using the temperature information to calibrate and adjust the interstitial sensor measurements which are then used to calculate analyte levels in the blood).
Referring to claim 2, Hayter teaches the analyte monitoring system of claim 1 as discussed above. 
Hayter also teaches wherein the analyte sensor further comprises a housing ([0066]) and an analyte indicator on or in at least a portion of an exterior surface of the sensor housing (Fig. 4A; Fig. 4B, substrate layer 404; [0058]). 
Referring to claim 3, Hayter teaches the analyte monitoring system of claim 2, as discussed above. 
wherein the sensor temperature measurement is a measurement of temperature inside the housing of the analyte sensor ([0065]), and the adjusted sensor temperature measurement is an estimate of a temperature of the analyte indicator ([0065]).
Regarding claim 4, Hayter teaches the analyte monitoring system of claim 3, as discussed above. 
Hayter also teaches wherein the adjusted sensor temperature measurement accounts for a lag between the temperature inside the housing of the analyte sensor and the temperature of the analyte indicator ([0064]; [0088]).
Regarding claim 7, Hayter teaches the analyte monitoring system of claim 1, as discussed above. 
Hayter also teaches wherein calculating the analyte level in the second medium, (where the second medium is blood ([0099])), using at least the adjusted sensor temperature measurement ([0065]) and the one or more of the sensor measurements comprises calculating an analyte level in the first medium (Fig. 1, sensor unit 101; [0057]) using at least the adjusted sensor temperature measurement ([0048]) and the one or more of the sensor measurements ([0113]) and calculating the analyte level in the second medium (where the second medium is blood) using at least the calculated analyte level in the first medium (Fig. 5; [0099]; [0113]).
Regarding claim 8, Hayter teaches the analyte monitoring system of claim 1, as discussed above. 
Hayter also teaches the system further comprising a temperature sensor configured to generate a temperature measurement (Fig. 2, temperature measurement section 203; , wherein the processor is configured to adjust the sensor temperature measurement using at least the temperature measurement generated by the temperature sensor (Fig. 5). 
Regarding claim 9, Hayter teaches the analyte monitoring system of claim 8, as discussed above. 
Hayter also teaches wherein the transceiver comprises the temperature sensor (Fig. 2, temperature measurement section 203; [0048]).
Regarding claim 10, Hayter teaches the analyte monitoring system of claim 8, as discussed above. 
Hayter also teaches wherein the adjusted sensor temperature measurement accounts for a lag between a temperature measured by the temperature sensor and the temperature of the analyte indicator ([0064]; [0088]).
Regarding claim 14, Hayter teaches a method comprising: using one or more sensors of an analyte sensor (Fig. 1, sensor unit 101, transmitter unit 102) to generate sensor measurements indicative of an analyte level in a first medium, (where the first medium is interstitial fluid (Fig. 1, sensor unit 101; [0057])), wherein the sensors include a temperature transducer (Fig. 2, temperature measurement section 203), and the sensor measurements include a sensor temperature measurement generated by the temperature transducer ([0048]); using a transceiver interface of the analyte sensor to convey the sensor measurements (Fig. 2, RF transmitter 206); using a sensor interface of a transceiver (Fig. 3, RF receiver 302) to receive the sensor measurements conveyed by the analyte sensor ([0044]); using the transceiver (Fig. 3, receiver processor 307) to adjust the sensor temperature measurement ([0035]; [0051]; [0065]); and using the transceiver to calculate an analyte level in a second medium, (where the second medium is blood), using at least the adjusted sensor temperature measurement and one or more of the sensor measurements ((Fig. 5; [0048]; [0062]; [0099]). The primary receiver 104 calculates an analyte level using both the temperature information and sensor information by using the temperature information to calibrate and adjust the interstitial sensor measurements which are then used to calculate analyte levels in the blood).
Regarding claim 15, Hayter teaches the method of claim 14, as discussed above. 
Hater also teaches wherein the analyte sensor further comprises a housing ([0066]) and an analyte indicator on or in at least a portion of an exterior surface of the sensor housing (Fig. 4A; Fig. 4B, substrate layer 404; [0058]), the sensor temperature measurement is a measurement of temperature inside the housing of the analyte sensor ([0065]), and the adjusted sensor temperature measurement is an estimate of a temperature of the analyte indicator ([0065]). 
Regarding claim 16, Hayter teaches the method of claim 15, as discussed above. 
Hayter also teaches wherein the adjusted sensor temperature measurement accounts for a lag between the temperature inside the housing of the analyte sensor and the temperature of the analyte indicator ([0064]; [0088]).
Regarding claim 19, Hayter teaches the method of claim 14, as discussed above.
Hayter also teaches wherein calculating the analyte level in the second medium, (where the second medium is blood ([0099])), using at least the adjusted sensor temperature measurement ([0065]) and the one or more of the sensor measurements comprises calculating an analyte level in the first medium (Fig. 1, sensor unit 101; [0057]) using at least the adjusted sensor temperature measurement ([0048]) and the one or more of the sensor measurements ([0113]) and calculating the analyte level in the second medium (where the second medium is blood) using at least the calculated analyte level in the first medium (Fig. 5; [0099]; [0113]).
Regarding claim 20, Hayter teaches the method of claim 14, as discussed above. 
Hyater also teaches further comprising using a temperature sensor to generate a temperature measurement (Fig. 2, temperature measurement section 203; [0048]), wherein the processor is configured to adjust the sensor temperature measurement using at least the temperature measurement generated by the temperature sensor (Fig. 5).
Regarding claim 21, Hayter teaches the method of claim 20, as discussed above. 
Hayter also teaches wherein the adjusted sensor temperature measurement accounts for a lag between a temperature measured by the temperature sensor and the temperature of the analyte indicator ([0064]; [0088]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 5-6, 11-13, 17-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hayter.
Regarding claim 5, Hayter teaches the analyte monitoring system of claim 1, as discussed above. 
Hayter suggests, but does not explicitly teach, wherein adjusting the sensor temperature measurement comprises calculating a rate of change of the temperature of the analyte sensor using at least the sensor temperature measurement and one or more sensor temperature measurements received previously from the analyte sensor, where the described method is used for the temperature adjustment. 
Hayter teaches adjusting the sensor temperature measurement ([0062]; [0065]). Hayter also teaches calculating a rate of change ([0130]) of the analyte sensor using at least the sensor measurement and one or more sensor measurements received previously from the analyte sensor (Figs. 18, 19, 20; [0129]). 
Hayter teaches the method of calculating a rate of change and the use of pervious measurements for the calibration of the glucose sensor (Figs. 18, 19, 20; [0129]-[0130]). Hayter also teaches the method of adjusting temperature sensor measurements through calibration. It would have been obvious to someone of ordinary skill in the art before the effective filing date to have used the method of calculation of rate of change for the glucose sensor with the temperature data to calculate the rate of change of temperature to be used in later temperature calibration steps. 
Regarding claim 6, Hayter teaches the analyte monitoring system of claim 5, as discussed above.
wherein adjusting the sensor temperature measurement comprises calculating the adjusted sensor temperature measurement using at least the sensor temperature measurement and the calculated rate of change of the temperature of the analyte sensor.
Hayter teaches adjusting the sensor measurement comprises calculating the adjusted sensor measurement using at least the sensor measurement and the calculated rate of change of the analyte sensor (Figs. 18, 19, 20; [0129]-[0130]).
Hayter teaches the method of calculating a rate of change and the use of pervious measurements for the calibration of the glucose sensor (Figs. 18, 19, 20; [0129]-[0130]). Hayter also teaches the method of adjusting temperature sensor measurements through calibration. It would have been obvious to someone of ordinary skill in the art before the effective filing date to have used the method of calibration described for the glucose sensor in Hayter to calibrate the temperature sensor in Hayter. 
Regarding claim 11, Hayter teaches the analyte monitoring system of claim 8, as discussed above. 
Hayter suggests, but does not explicitly teach, wherein adjusting the sensor temperature measurement comprises calculating a rate of change of the temperature of the transceiver using at least the temperature measurement generated by the temperature sensor and one or more temperature measurements generated previously by the temperature sensor.
Hayter teaches adjusting the sensor measurement ([0062]; [0065]) comprises calculating a rate of change ([0130]) of the sensor data of the transceiver using at least the measurement generated by the sensor and one or more sensor measurements generated previously by the sensor (Figs. 18, 19, 20; [0129]-[0130]).

Regarding claim 12, Hayter teaches the analyte monitoring system of claim 11, as discussed above. 
Hayter suggests, but does not explicitly teach, wherein adjusting the sensor temperature measurement comprises calculating the adjusted sensor temperature measurement using at least the temperature measurement generated by the temperature sensor and the calculated rate of change of the temperature of the transducer.
Hayter teaches adjusting the sensor measurement ([0062]; [0065]) comprises calculating the adjusted sensor measurement using at least the sensor measurement generated by the sensor and the calculated rate of change of the transducer (Figs. 18, 19, 20; [0129]-[0130]).
Hayter teaches the method of calculating a rate of change and the use of pervious measurements for the calibration of the glucose sensor (Figs. 18, 19, 20; [0129]-[0130]). Hayter also teaches the method of adjusting temperature sensor measurements through calibration. It would have been obvious to someone of ordinary skill in the art before the effective filing date to have used the method of calibration described for the glucose sensor in Hayter to calibrate the temperature sensor in Hayter. 
Regarding claim 13, Hayter teaches the analyte monitoring system of claim 12, as discussed above. 
Hayter suggests, but does not explicitly teach, wherein adjusting the sensor temperature measurement comprises calculating a rate of change of the temperature of the analyte sensor using at least the sensor temperature measurement and one or more sensor temperature measurements received previously from the analyte; and wherein calculating the adjusted sensor temperature measurement uses at least the sensor temperature measurement, the calculated rate of change of the temperature of the analyte sensor, the temperature measurement generated by the temperature sensor, and the calculated rate of change of the temperature of the transducer. 
Hayter teaches wherein adjusting the sensor measurement ([0062]; [0065]) comprises calculating a rate of change of the analyte sensor using at least the sensor measurement and one or more sensor measurements received previously from the analyte sensor (Figs. 18, 19, 20; [0129]-[0130]); and wherein calculating the adjusted sensor measurement uses at least the sensor measurement, the calculated rate of change of the analyte sensor, the sensor measurement generated by the sensor, and the calculated rate of change of the transducer (Figs. 18, 19, 20; [0129]-[0130]).
Hayter teaches the method of calculating a rate of change and the use of pervious measurements for the calibration of the glucose sensor (Figs. 18, 19, 20; [0129]-[0130]). Hayter also teaches the method of adjusting temperature sensor measurements through calibration. It would have been obvious to someone of ordinary skill in the art before the effective filing date to have used the method of calibration described for the glucose sensor in Hayter to calibrate the temperature sensor in Hayter. 
Regarding claim 17, Hayter teaches the method of claim 14, as discussed above. 
Hayter suggests, but does not explicitly teach, wherein adjusting the sensor temperature measurement comprises calculating a rate of change of the temperature of the analyte sensor using at least the sensor temperature measurement and one or more sensor temperature measurements received previously from the analyte sensor.
Hayter teaches wherein adjusting the sensor measurement ([0062]; [0065]) comprises calculating a rate of change ([0130]) of the analyte sensor using at least the sensor measurement and one or more sensor measurements received previously from the analyte sensor (Figs. 18, 19, 20; [0129]). 
Hayter teaches the method of calculating a rate of change and the use of pervious measurements for the calibration of the glucose sensor (Figs. 18, 19, 20; [0129]-[0130]). Hayter also teaches the method of adjusting temperature sensor measurements through calibration. It would have been obvious to someone of ordinary skill in the art before the effective filing date to have used the method of calculation of rate of change for the glucose sensor with the temperature data to calculate the rate of change of temperature to be used in later temperature calibration steps. 
Regarding claim 18, Hayter teaches the method of claim 17, as discussed above. 
Hayter suggests, but does not explicitly teach, wherein adjusting the sensor temperature measurement comprises calculating the adjusted sensor temperature measurement using at least the sensor temperature measurement and the calculated rate of change of the temperature of the analyte sensor.
wherein adjusting the sensor measurement ([0062]; [0065]) comprises calculating the adjusted sensor measurement using at least the sensor measurement and the calculated rate of change of the analyte sensor (Figs. 18, 19, 20; [0129]-[0130]).
Hayter teaches the method of calculating a rate of change and the use of pervious measurements for the calibration of the glucose sensor (Figs. 18, 19, 20; [0129]-[0130]). Hayter also teaches the method of adjusting temperature sensor measurements through calibration. It would have been obvious to someone of ordinary skill in the art before the effective filing date to have used the method of calibration described for the glucose sensor in Hayter to calibrate the temperature sensor in Hayter. 
Regarding claim 22, Hayter teaches the method of claim 20, as discussed above. 
Hayter suggests, but does not explicitly teach, wherein adjusting the sensor temperature measurement comprises calculating a rate of change of the temperature of the transceiver using at least the temperature measurement generated by the temperature sensor and one or more temperature measurements generated previously by the temperature sensor.
Hayter teaches wherein adjusting the sensor measurement ([0062]; [0065]) comprises calculating a rate of change ([0130]) of the sensor data of the transceiver using at least the measurement generated by the sensor and one or more measurements generated previously by the sensor (Figs. 18, 19, 20; [0129]-[0130]).
Hayter teaches the method of calculating a rate of change and the use of pervious measurements for the calibration of the glucose sensor (Figs. 18, 19, 20; [0129]-[0130]). Hayter also teaches the method of adjusting temperature sensor measurements through calibration. It would have been obvious to someone of ordinary skill in the art before the 
Regarding claim 23, Hayter teaches the method of claim 22, as discussed above. 
Hayter suggests, but does not explicitly teach, wherein adjusting the sensor temperature measurement comprises calculating the adjusted sensor temperature measurement using at least the temperature measurement generated by the temperature sensor and the calculated rate of change of the temperature of the transducer. 
Hayter teaches wherein adjusting the sensor measurement ([0062]; [0065]) comprises calculating the adjusted sensor measurement using at least the measurement generated by the sensor and the calculated rate of change of the sensor data of the transducer (Figs. 18, 19, 20; [0129]-[0130]).
Hayter teaches the method of calculating a rate of change and the use of pervious measurements for the calibration of the glucose sensor (Figs. 18, 19, 20; [0129]-[0130]). Hayter also teaches the method of adjusting temperature sensor measurements through calibration. It would have been obvious to someone of ordinary skill in the art before the effective filing date to have used the method of calibration described for the glucose sensor in Hayter to calibrate the temperature sensor in Hayter. 
Regarding claim 24, Hayter teaches the method of claim 23, as discussed above. 
Hayter suggests, but does not explicitly teach wherein adjusting the sensor temperature measurement comprises calculating a rate of change of the temperature of the analyte sensor using at least the sensor temperature measurement and one or more sensor temperature measurements received previously from the analyte sensor; and wherein calculating the adjusted sensor temperature measurement uses at least the sensor temperature measurement, the calculated rate of change of the temperature of the analyte sensor, the temperature measurement generated by the temperature sensor, and the calculated rate of change of the temperature of the transducer.
Hayter teaches wherein adjusting the sensor measurement ([0062]; [0065]) comprises calculating a rate of change of the analyte sensor using at least the sensor measurement and one or more sensor measurements received previously from the analyte sensor (Figs. 18, 19, 20; [0129]-[0130]); and wherein calculating the adjusted sensor measurement uses at least the sensor measurement, the calculated rate of change of the analyte sensor, the measurement generated by the sensor, and the calculated rate of change of the sensor data of the transducer (Figs. 18, 19, 20; [0129]-[0130]).
Hayter teaches the method of calculating a rate of change and the use of pervious measurements for the calibration of the glucose sensor (Figs. 18, 19, 20; [0129]-[0130]). Hayter also teaches the method of adjusting temperature sensor measurements through calibration. It would have been obvious to someone of ordinary skill in the art before the effective filing date to have used the method of calibration described for the glucose sensor in Hayter to calibrate the temperature sensor in Hayter. 
Conclusion
33. Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA N FRANK whose telephone number is (571)272-6948. The examiner can normally be reached Monday-Thursday, 7:30am-5:00pm (ET), alt Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.F./      Examiner, Art Unit 3791       
                                                                                                                                                                                          /David J. McCrosky/Primary Examiner, Art Unit 3791